Citation Nr: 1702809	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  03-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include dermatitis of the face, ears, and groin, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for a right testicle epididymal cyst, claimed as secondary to skin disability and exposure to herbicides.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In December 2004, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the hearing is associated with the record.  

In a September 2005 decision, the Board denied entitlement to service connection for basal cell carcinoma of the back and face, to include as secondary to herbicide exposure.  No appeal was taken from that portion of the September 2005 Board decision.  

The issue of entitlement to service connection for a right testicle epididymal cyst, claimed as secondary to a skin disability and/or exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's skin disability, diagnosed as dermatitis, to include of the face, ears, and groin, had its onset in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for skin disability, diagnosed as dermatitis, to include of the face, ears, and groin, are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Given the favorable disposition of the action herein, i.e., granting the claim for entitlement to service connection for skin disability, which is not prejudicial to the claimant, the Board need not address VA's duty to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection - Skin Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence in the claims file.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In this case, the Veteran claims that he has skin disability which had its onset in active service and believes it is due to exposure to herbicides.  He reported that he experienced a recurrent rash on his face, ears, and groin, since active service.  During the December 2004 hearing, the Veteran testified that he first noticed manifestations of a skin condition when he was in Vietnam and reported that he sought treatment from a medic in a field location.  See hearing transcript, page 3.  He also reported that he sought private medical treatment in the 1960s, shortly after separation from service, but the records are unavailable.  The Veteran stated that his skin condition started in the groin area and he tried different types of treatment over the years.  

The record reflects evidence of a current skin disability.  The VA examination reports show diagnoses of dermatitis of the face and ears.  Private medical treatment records show treatment for skin symptoms related to the groin.  Element (1), a current disability, is demonstrated.  See Shedden, supra.

With respect to element (2), evidence of an in-service disease or injury, the service medical treatment records do not show any documentation of a skin disability or symptoms related to the Veteran's skin.  However, the Veteran reported that he experienced a rash during active service and sought treatment, but was out in the field when he was on combat duty and it was not documented.  Review of the Veteran's DD Form 214 shows that the Veteran served in Vietnam and received a Purple Heart and Combat Infantryman Badge for his service.  Given the foregoing, the Board finds that the Veteran's report of in-service disease regarding his skin is competent as it may be discerned by his senses, and is credible as it isconsistent with the facts and circumstances of his combat service in Vietnam.  As such, the Board will resolve any doubt in the Veteran's favor.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  Accordingly, the Board finds that the element of an in-service disease has been met. 

With respect to element (3), a relationship between the Veteran's in-service disease and his current skin disability, the record contains conflicting evidence as to etiology.

A May 2005 letter from Dixie R. Mullennix, M.D., referenced that the Veteran served in Vietnam from November 1966 to November 1967.  Dr. Mullennix stated that, during service, the Veteran developed chronic scrotal and anal itching, secondary to contact dermatitis and he continued to have symptoms to this date for which he received multiple treatments.  Dr. Mullennix opined that the Veteran's symptoms were "most likely" related to the chemical exposures he received during his time of service.  

The Veteran was provided a VA medical examination in July 2007.  The claims file was not available for review at the time of the examination.  Objectively, there was mild erythema in melolabial folds of the face and no lesions of the chest/back and groin.  The assessment was mild seborrheic dermatitis currently.  In an addendum to the examination report, it was opined that it was "less likely than not" that the current seborrheic dermatitis was due to service.  

The Veteran was provided a VA medical examination in July 2009.  The claims file was reviewed.  The Veteran reported a medical history of dermatitis with an onset in Vietnam in 1967 with itching of the groin.  It was noted that the face problems began over the next few years.  On examination, the Veteran did not have skin lesions in the groin or on the scrotum.  There was dermatitis of the ears.  There was no erythema or lesions noted in the nasolabial folds.  The Veteran indicated that nothing was present due to the use of the cream treatment, Elocan.  Under the section entitled "Diagnoses,"  the examiner stated that seborrheic dermatitis of the ears canals was noted at the present time and also in July 2007.  The examiner opined that the dermatitis was "less likely as not" a result of presumed exposure to Agent Orange during the Veteran's active service and that seborrheic dermatitis was not one of the diagnoses that VA determined had a positive association between the condition and such exposure.  In addition, the examiner noted that there was no dermatitis of the face at the present time, such was seen in July 2007.  The examiner stated that there was no evidence of dermatitis being diagnosed until nearly thirty years after discharge from military service.  There were no groin lesions or erythema of the skin over the right scrotum at the present time nor were lesions seen in July 2007.  

An April 2014 letter from Dr. Mullennix stated that the Veteran was seen by the clinic since 2003.  It was noted that the Veteran suffered from chronic dermatitis to the groin area, which began during his service in Vietnam.  Dr. Mullennix stated that the Veteran's recollection of symptoms at the time and the treating physician's recommendations were clear and reasonable under the circumstances.  In addition, Dr. Mullennix explained that although there had been gaps in the medical record of reports of symptoms, the Veteran stated that the symptoms continued since service.  Dr. Mullennix stated that the Veteran's chronic groin skin condition was related to Agent Orange exposure.  

An August 2016 letter from the Veteran's private physician, Rafael A. Perez-Figaredo, M.D., noted that the Veteran was treated by the physician for the last 19 years.  Dr. Perez-Figaredo stated that the Veteran suffered from episodes of chronic recurrent dermatitis of the face, ears, and scrotum and the on-again-off-again cycle was not unusual.  

In this case, the Board finds that the evidence is in relative balance as to whether the Veteran has skin disability which had its onset in active service.  While there are negative opinions concerning the etiology of the Veteran's skin disability, including the July 2009 VA examiner's opinion, the Veteran's private physicians have indicated that the Veteran's skin disability, diagnosed as dermatitis to the groin, face, and ears, had its onset during active service.  For instance, Dr. Rafael A. Perez-Figaredo noted that an on-again-off-again cycle for dermatitis was not unusual and Dr. Mullennix indicated the belief that the Veteran's skin manifestations of the groin began during active service.  Further, the Veteran is considered competent and credible to report witnessing skin manifestations since his service.  See McCartt v. West, 12 Vet. App. 164, 167-68   (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  The provisions of 38 C.F.R. § 3.303 (d) direct that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  As the evidence is in relative balance as to whether the Veteran's current skin disability had its onset in service, the benefit-of-the-doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).  Service connection for a skin disability, diagnosed as dermatitis, is granted. 


ORDER

Entitlement to service connection for a skin disability, diagnosed as dermatitis, of the face, ears, and groin, is granted.  


REMAND

In this decision, the Board granted entitlement to service connection for a skin disability.  The Veteran claims, in part, that his right testicle epididymal cyst, was proximately due to or aggravated by his skin disability and treatment of his skin disability.  38 C.F.R. § 3.310.  In addition, the Veteran provided private medical opinions relating his right testicle epididymal cyst to his service-connected skin disability; however, the Board finds that such opinions are not sufficient to warrant service connection at this time.  A VA examination and opinion is required to determine the nature and etiology of his right testicle epididymal cyst and any residuals.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Further, the Board's December 2012 remand requested that the Veteran be scheduled for a video conference hearing.  There is no indication that the hearing was scheduled or that the hearing request was withdrawn.  Accordingly, if the benefit sought on appeal remains denied, a hearing must be scheduled.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of the right testicle epididymal cyst, to include any residuals.  The claims file must be made available to the examiner for review.  Any indicated tests and studies must be completed.  The examiner must address the following:  

*Is it at least as likely as not (50 percent probability or higher) that the claimed epididymal cyst is related to active service or had its onset during active service?

* Is it at least as likely as not (50 percent probability or higher) that the claimed epididymal cyst is proximately caused or aggravated by service-connected skin disability?  

Rationale for all opinions must be included, to include discussion of the private medical treatment records and private medical opinions in the record relating the Veteran's epididymal cyst to treatment of his service-connected dermatitis in the 1960s.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  Allow time for response.

3.  Unless otherwise indicated, schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO.  Notify the Veteran of the time and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


